Name: Commission Regulation (EC) No 537/2009 of 19 June 2009 amending Regulation (EC) No 1235/2008, as regards the list of third countries from which certain agricultural products obtained by organic production must originate to be marketed within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  Africa;  cultivation of agricultural land;  agri-foodstuffs;  farming systems
 Date Published: nan

 20.6.2009 EN Official Journal of the European Union L 159/6 COMMISSION REGULATION (EC) No 537/2009 of 19 June 2009 amending Regulation (EC) No 1235/2008, as regards the list of third countries from which certain agricultural products obtained by organic production must originate to be marketed within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) thereof, Whereas: (1) In accordance with Regulation (EC) No 834/2007, Annex III to Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (2) has established a list of third countries whose system of production and control measures for organic production are recognised as equivalent. In the light of new applications and information received by the Commission from third countries since the last publication of the list, certain modifications should be taken into consideration and added or inserted in the list. (2) The Australian and Costa Rican authorities have asked the Commission to include a new control and certification body. The Australian and Costa Rican authorities have provided the Commission with the necessary guarantees to satisfy it that the new control and certification bodies meet the criteria laid down in Article 8(2) of Regulation (EC) No 1235/2008. (3) The duration of inclusion of India in the list provided for in Annex III to Regulation (EC) No 1235/2008 expires on 30 June 2009. In order to avoid trade disruption, there is a need to prolong the inclusion of India in that list for a further period. The Indian authorities have asked the Commission to include four new control and certification bodies. The Indian authorities have provided the Commission with the necessary guarantees to satisfy it that the new control and certification body meets the criteria laid down in Article 8(2) of Regulation (EC) No 1235/2008. The Indian authorities have informed the Commission that one control body has changed its name. (4) The Israeli authorities have informed the Commission that one control body has changed its name. (5) Certain agricultural products imported from Tunisia are currently marketed in the Community pursuant to the transitional rules provided for in Article 19 of Regulation (EC) No 1235/2008. Tunisia submitted a request to the Commission to be included in the list provided for in Annex III to that Regulation. It submitted the information required pursuant to Articles 7 and 8 of that Regulation. The examination of this information and consequent discussion with the Tunisian authorities have led to the conclusion that in that country the rules governing production and controls of agricultural products are equivalent to those laid down in Regulation (EC) No 834/2007. The Commission has carried out an on-the-spot check of the rules of production and the control measures actually applied in Tunisia, as provided for in Article 33(2) of Regulation (EC) No 834/2007. (6) Regulation (EC) No 1235/2008 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1235/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 334, 12.12.2008, p. 25. ANNEX Annex III to Regulation (EC) No 1235/2008 is amended as follows: 1. in point 5 of the text relating to Australia the following indent is added:  AUS-QUAL Pty Ltd, www.ausqual.com.au; 2. in point 5 of the text relating to Costa Rica the following indent is added:  Control Union Certifications, www.cuperu.com; 3. the text relating to India is amended as follows: (a) point 5 is replaced by the following:  Aditi Organic Certifications Pvt. Ltd, www.aditicert.net  APOF Organic Certification Agency (AOCA), www.aoca.in  Bureau Veritas Certification India Pvt. Ltd, www.bureauveritas.co.in  Control Union Certifications, www.controlunion.com  ECOCERT India Private Limited, www.ecocert.in  Food Cert India Pvt. Ltd, www.foodcert.in  IMO Control Private Limited, www.imo.ch  Indian Organic Certification Agency (Indocert), www.indocert.org  ISCOP (Indian Society for Certification of Organic products), www.iscoporganiccertification.com  Lacon Quality Certification Pvt. Ltd, www.laconindia.com  Natural Organic Certification Association, www.nocaindia.com  OneCert Asia Agri Certification private Limited, www.onecertasia.in  SGS India Pvt. Ltd, www.in.sgs.com  Uttaranchal State Organic Certification Agency (USOCA), www.organicuttarakhand.org/products_certification.htm  Vedic Organic certification Agency, www.vediccertification.com  Rajasthan Organic Certification Agency (ROCA), http://www.rajasthankrishi.gov.in/Departments/SeedCert/index_eng.asp; (b) in point 7, 2009 is replaced by 2014; 4. in point 5 of the text relating to Israel the fourth indent is replaced by the following:  Secal Israel Inspection and certification, www.skal.co.il; 5. after the text relating to Switzerland, the following text is inserted: TUNISIA 1. Product categories: (a) unprocessed crop and vegetative propagating material and seeds for cultivation; (b) processed agricultural products for use as food composed essentially of one of more ingredients of plant origin. 2. Origin: products of category 1(a) and organically grown ingredients in products of category 1(b) that have been grown in Tunisia. 3. Production standards: Law No 99-30 of 5 April 1999 relating to organic Farming; Decree of the Minister for Agriculture of 28 February 2001, approving the standard specifications of the crop production according to the organic method. 4. Competent authority: Direction gÃ ©nÃ ©rale de la Production Agricole, www.agriportail.tn 5. Control bodies:  Ecocert SA en Tunisie, www.ecocert.com  Istituto Mediterraneo di Certificazione IMC, www.imcert.it  BCS, www.bcs-oeko.com  Lacon, www.lacon-institute.com 6. Certificate issuing bodies: as at point 5. 7. Duration of the inclusion: 30 June 2012.